            Case 1:19-cr-00437-KWR Document 50 Filed 10/21/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                      )
                                                )
                 Plaintiff,                     )
                                                )
         vs.                                    )               Cr. No.: 19-00437 KWR
                                                )
 PATRICK YELLOWHAIR,                            )
                                                )
                 Defendant.                     )

               UNOPPOSED MOTION FOR COMPETENCY DETERMINATION

       The United States of America respectfully moves this Court under 18 U.S.C. § 4241 for

an order finding the defendant competent to stand trial. In support of this motion, the United

States sets forth the following:

       1.       On October 4, 2018, the United States filed a complaint charging Defendant with

second degree murder, in violation of 18 U.S.C. §§ 1153 and 1111. (Doc. 1.)

       2.       On February 15, 2019, Defendant pled guilty to an information charging him with

Voluntary Manslaughter, in violation of 18 U.S.C. § 1153 and 1112. (Docs. 21-22.) At the

conclusion of the Rule 11 plea colloquy, United States Magistrate Judge Kirtan Khalsa found

that Defendant was “competent and capable of entering an informed plea” and that Defendant’s

guilty plea was “knowing and voluntary.” (Doc. 39 at 22:4-15.) Defense counsel did not object

to these findings or raise any concerns regarding competency at the time of the change of plea.

(Doc. 39.)

       3.       In preparation for sentencing, Defendant underwent a neuropsychological

evaluation conducted by Lynette M. Abrams-Silva, Ph.D. Dr. Abrams-Silva concluded that

defendant was “unable to contribute meaningfully to his own defense or adequately comprehend
            Case 1:19-cr-00437-KWR Document 50 Filed 10/21/20 Page 2 of 5




the nuances of the legal proceedings in which he is involved,” given “his low intellectual and

linguistic functioning.” (Report of Dr. Abrams-Silva, Doc. 34-1.)

       4.       Based on this report, on August 14, 2019, Defendant filed a motion requesting

that the Court hold a hearing to determine whether Defendant was competent to proceed in this

matter. (Doc. 33.) The government did not oppose this request.

       5.       Because Dr. Abrams-Silva had not conducted a forensic competency evaluation

of Defendant, the United States moved the Court to appoint Dr. Julie M. Brovko, Ph.D. to

conduct such an evaluation prior to the competency hearing. (Doc. 34.) The Court granted this

unopposed motion. (Doc. 38.)

       6.       On September 17, 2019, Defendant was evaluated by Dr. Julie M. Brovko. (Doc.

40.) In addition to conducting psychological testing, Dr. Brovko performed a detailed

competency interview to determine whether and how Defendant’s identified cognitive limitations

impacted his ability to understand the proceedings and assist in his defense. (Id. at 18-22.)

Based on this evaluation, Dr. Brovko concluded that Defendant was competent to stand trial.

(Id. at 23-25.) In reaching this conclusion, Dr. Brovko recognized that Defendant experiences

cognitive impairments, but explained that her competency testing indicated that Defendant’s

impairments did not “grossly and negatively” impact Defendant’s ability to understand the

proceedings and assist in his defense.

       7.       Upon receiving this evaluation, Defendant expressed a desire to be transferred to

the Bureau of Prisons for additional psychological treatment. (Doc. 44.) On November 21,

2029, Defendant moved to be committed to the Bureau of Prisons for a period of four months for

additional competency restoration and treatment. (Id.) Defendant expressed hope that additional

treatment would restore his alleged incompetency. (Id. at 2-3.) Without conceding that Dr.
            Case 1:19-cr-00437-KWR Document 50 Filed 10/21/20 Page 3 of 5




Abrams-Silva’s competency-related opinions were correct, the United States chose not to oppose

Defendant’s request for further treatment and evaluation. (Id. at 4.)

       8.       On August 8, 2019, the Court granted Defendant’s unopposed motion and

committed Defendant to the custody of the United States Attorney General for a reasonable

period of time, not to exceed four months, to provide additional treatment and determine whether

Defendant was mentally competent to stand trial. (Doc. 47.)

       9.       At the conclusion of this term, Bureau of Prisons Psychologist Ashley K.

Christiansen Ph.D., ABPP issued a report concluding that Defendant is competent to stand trial.

(Doc. 49.) In her report, Dr. Christiansen explains that Defendant “has demonstrated the ability

to maintain competency related information over time, and is able to utilize his knowledge in a

rational manner.” (Id. at 23.) Consist with Dr. Brovko’s report, Dr. Christiansen further opined

that Defendant’s “cognitive impairment is not currently impairing his competency to proceed and

there is no reason to expect his competency related capacities will diminish within the

foreseeable future. His trauma related symptoms and depressive symptoms do not impair his

competency.” (Id.) In accordance with this report, the Bureau of Prisons issued a certificate of

competency. (Id. at 2.)

       10.      Both parties have carefully reviewed Dr. Christiansen’s report. On October 20,

2020, Defense counsel indicated to the Court that she was not planning to contest Dr.

Christiansen’s conclusions.

       11.      Defense Counsel agrees that Defendant is presently able to understand the nature

and consequences of the proceedings against him and to assist properly in his defense.

       12.      Consequently, the parties respectfully request that the Court enter an order finding

Defendant competent to stand trial.
         Case 1:19-cr-00437-KWR Document 50 Filed 10/21/20 Page 4 of 5




       13.     A defendant has a due process right to a competency hearing, if the record raises a

genuine, reasonable doubt about his competency to stand trial. United States v. Williams, 113

F.3d 1155, 1160-61 (10th Cir. 1997). Consistent with this right, 18 U.S.C. § 4241(a) requires the

court to order a hearing to determine mental competency whenever “there is reasonable cause to

believe that the defendant may presently be suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.”

       14.     A court, however, need not hold a competency hearing if no reasonable question

of competency exists after a psychological evaluation. United States v. Kerr, 752 F.3d 206, 216

(2d Cir. 2014) (after receiving results of court-ordered psychological evaluation, trial court was

“well within its discretion” to not conduct hearing on defendant’s competency before accepting

defendant’s plea of guilty); United States v. Gillette, 738 F.3d 63, 77 (3d Cir. 2013) (rejecting

defendant’s argument that Section 4241 requires a competency hearing be held where a court-

ordered a psychological evaluation found defendant competent to stand trial); United States v.

Downs, 123 F.3d 637, 641 (7th Cir. 1997) (same).

       15.     Taken as a whole, the record in this case does not raise a reasonable doubt that

Defendant may be suffering from a mental disease or defect rendering him mentally incompetent

       16.     Accordingly, the parties submit that there is good cause for the Court to enter a

competency order with the following findings:

               a. The defendant, Patrick Yellowhair, is presently capable of understanding the

                   nature and consequences of the proceedings against him.

               b. The defendant is also capable of meaningfully consulting with his attorney

                   and assisting properly in his defense.
         Case 1:19-cr-00437-KWR Document 50 Filed 10/21/20 Page 5 of 5




               c. The defendant is, therefore, competent to stand trial and proceed with the

                   case.



                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney

                                                    /s/ Electronically filed October 21, 2020
                                                    ALLISON C. JAROS
                                                    Assistant U.S. Attorney
                                                    201 Third St. NW, Suite 900
                                                    Albuquerque, NM 87102
                                                    (505) 346-7274
                                                    (505) 346-7296 fax

                                                    Approved electronically on Oct. 21, 2020
                                                    Attorney for Defendant
                                                    Amanda R. Lavin


I hereby certify that a copy of this
motion was delivered via CM/ECF
to counsel for the defendant.

Electronically filed
ALLISON C. JAROS
